




DATED 19 February 2014
AKTIV KAPITAL AS
AND
GEIR OLSEN
EMPLOYMENT AGREEMENT





--------------------------------------------------------------------------------




CONTENTS
Clause                                                Page
1.
INTERPRETATION                                    1

2.
COMMENCEMENT OF EMPLOYMENT                        2

3.
JOB TITLE                                        2

4.
PLACE OF WORK                                    2

5.
WORKING HOURS                                    2

6.
TERM                                            2

7.
SCOPE OF DUTIES                                    3

8.
INTERESTS OF THE EXECUTIVE                            4

9.
SALARY AND BONUS SCHEME                            4

10.
BENEFITS                                        6

11.
EXPENSES                                        6

12.
DEDUCTIONS                                    6

13.
HOLIDAYS                                        6

14.
INVENTIONS                                    7

15.
OTHER INTELLECTUAL PROPERTY                        8

16.
CONFIDENTIAL INFORMATION                            9

17.
POST-TERMINATION RESTRICTIVE COVENANTS                10

18.
TERMINATION OF CONTRACT                            13

19.
SUSPENSION                                    14

20.
RETURN OF COMPANY PROPERTY                        15

21.
GARDEN LEAVE                                    15

22.
DIRECTORSHIPS                                    16

23.
DATA PROTECTION                                17

24.
EXECUTIVE’S REPRESENTATIONS AND UNDERTAKINGS            17

25.
MONITORING                                    19




--------------------------------------------------------------------------------




26.
COLLECTIVE AGREEMENTS                            19

27.
GOVERNING LAW                                    19

28.
NOTICES                                        19

29.
WHOLE AGREEMENT                                19

30.
MISCELLANEOUS                                    20

31.
ASSIGNMENT                                    20
















--------------------------------------------------------------------------------




THIS AGREEMENT is made the 19th February 2014
BETWEEN:
(1)
AKTIV KAPITAL AS (sucursal en Espana), with business registration number
N-00282766-E, whose business address is Rd De La Avutarda 28, Madrid ("the
Company"); and

(2)
GEIR OLSEN, with ID number X3529188E, whose home address is at Ronda de la
avutarda 28A, 28043 Madrid, Spain ("the Executive").

INTRODUCTION
A.
Subject to and conditional on the completion of the Acquisition (as defined
below), the Company will employ and the Executive has agreed to be employed by
the Company on the terms and conditions set out in this Agreement which will
commence operation on the Commencement Date (as defined below).



B.
This Agreement sets out the Executive's terms and conditions of employment with
the company including the written particulars the Executive is entitled to
receive under the Workers’ Statute Act (Estatuto de los Trabajadores), as
amended.

IT IS AGREED as follows:
1.
INTERPRETATION

 
In this Agreement the following expressions have the following meanings:-
1.
"Acquisition" means the acquisition of the entire issued share capital of Aktiv
Kapital AS pursuant to a sale and purchase agreement dated on or about the date
of this Agreement among (1) Geveran Trading Co. Ltd; (2) a wholly owned
subsidiary of PRA, and/or any affiliate of PRA, as Purchaser; and (3) PRA, as
Guarantor; 

 
2.
"Board" means the Board of Directors from time to time of the Company or anyone
any person or committee duly appointed by the Board of Directors as its
representative for the purposes of this Agreement;



3.
"Commencement Date" means the date of completion of the Acquisition;



4.
"Employment" means the Executive's employment under this Agreement;



5.
"Group" means the Company and the Company's Associated Companies (which shall
mean any holding company or any subsidiary of the Company or of such holding
company from time to time;



6.
"Group Company" means a member of the Group and "Group Companies" will be
interpreted accordingly;



7.
"PRA" means Portfolio Recovery Associates, Inc., a Delaware corporation;



8.
"Working Day" is any day of the week other than Saturday, Sunday and bank or
public holidays; and




--------------------------------------------------------------------------------






9.
"Termination Date" means the date of the termination of the Employment.



2.
COMMENCEMENT OF EMPLOYMENT

 
The Executive's continuous period of employment with the Group began on 19
September 2011. The Employment will continue until termination in accordance
with the provisions of this Agreement.
3.
JOB TITLE

 
1.
The Company shall employ the Executive and the Executive shall serve the Company
as CEO, Europe/EMEA or in such other capacity as the Company may from time to
time require. At the commencement of this Agreement, the Executive will report
to the CEO of PRA. However, the reporting structure may be changed at any time
and the Executive may, in the future, report to such other person of body
notified to him by the Company from time to time.



2.
The Company may change the Executive's job title in its absolute discretion and
as it considers necessary.



3.
The Company may from time to time appoint any other person or persons to act
jointly with the Executive in this appointment.



4.
PLACE OF WORK

 
1.
With respect to his place of work, the Executive will continue to work from the
same locations as prior to the commencement of this Agreement. The Executive
agrees that:



(a)
the Executive may be required to work on a temporary or permanent basis, at any
other place where the Company may be carrying on business subject to clause 7.5
below; and



(b)
in accordance with his position and responsibility in the Group over a full
region, the Executive acknowledges and agrees to make all travels throughout the
world in order to perform his obligations to the Company, but unless otherwise
agreed in writing.



5.
WORKING HOURS

 
1.
The Executive's normal working hours shall be the normal working hours of the
Company, although considering the Executive’s level of responsibility and role
in the Company and the Group he will work such additional hours as are necessary
for the proper performance of his duties.

 
2.
The parties each agree that the nature of the Executive's position and his
responsibility in the business is such that his working time cannot be measured.

 
6.
TERM



1.
This Agreement is signed for indefinite term. Subject to the terms of this
Agreement, the Company shall employ the Executive until this Agreement is
terminated by either party giving to the other written notice in accordance with
clause 6.2.




--------------------------------------------------------------------------------






2.
The Company must give the Executive 6 months' notice to terminate this Agreement
and the Executive must give 6 months' notice to terminate this Agreement (or
such additional notice as required by applicable statute).



7.
SCOPE OF DUTIES

 
1.
The Executive will perform such duties and responsibilities and exercise such
powers as may from time to time lawfully be assigned to the Executive,
consistent with his skills and experience.

 
2.
During the Employment the Executive shall:-



(a)
devote the whole of his time, attention and skill during his working hours to
the performance of his duties;



(b)
faithfully and diligently perform such duties and exercise such powers
consistent with them as may from time to time be assigned to or vested in him by
the CEO of PRA or the Board and subject to such restrictions as the CEO of PRA
or the Board may from time to time impose;



(c)
use his best endeavours to promote, develop and protect the interests of the
Group and shall not do anything that is harmful to those interests;



(d)
obey the reasonable and lawful directions of the Board and keep the CEO of PRA
at all times promptly and fully informed (in writing if so requested) of his
conduct of the business of the Company and any Group Company;



(e)
comply with all the Company's rules, regulations, policies and procedures from
time to time in force;



(f)
promptly make such reports in connection with the affairs of the Company and the
performance of his duties and responsibilities and such matters and at such
times as are reasonably required;



(g)
report his own wrongdoing and any wrongdoing or proposed wrongdoing of any other
executive or director of the Company or any Group Company immediately on
becoming aware of it; and



(h)
read and familiarise himself with (on a regular basis) and comply with all
policies, rules and procedures (including the applicable handbook in your
jurisdiction) as amended or replaced from time to time.

 
3.
The Executive shall if and so long as the Company requires and without
entitlement to any further remuneration than is provided for in this Agreement:-

 
(a)
carry out his duties on behalf of any Group Company as if they were duties to be
performed by him on behalf of the Company hereunder;

 
(b)
subject to suitable directors' and officers' insurance being provided by the
Company at the Company's expense, act as a director or officer of any Group
Company or hold any other




--------------------------------------------------------------------------------




appointment of office as nominee or representative of the Company or any Group
Company without further compensation;


(c)
comply with the articles of association (as amended from time to time) and abide
by his fiduciary duties of any Group company of which he is a director; and



(d)
not do anything that would cause him to be disqualified from acting as a
director.



4.
Subject to prior consultation with the Executive, the Company may at its sole
discretion transfer this Agreement to any Group Company at any time.



5.
Due to his responsibility over all jurisdictions in Europe/EMEA region where the
Company and the Group operate and/or will operate, the parties expressly agree
that the Company may, on providing reasonable notice to the Executive, second
the Executive (either on a permanent or temporary basis) or transfer the
Executive employment to another Group company provided always, however, that the
terms of this Agreement will continue to apply and that should any secondment or
transfer required the Executive to work outside of Spain for a period exceeding
one month, the Executive has provided his prior written consent to such
secondment or transfer.



8.
INTERESTS OF THE EXECUTIVE



1.
During the Employment the Executive will not be directly or indirectly engaged
or concerned in the conduct of any other business or activity which is similar
to or competes with any activity carried on by any Group Company (except as a
representative of the Company or with the prior written consent of the Board)



2.
The Executive may not hold or be interested in investments which amount to more
than one percent of the issued investments of any class of any one company which
is in competition with any Group Company whether or not those investments are
listed or quoted on any recognised Stock Exchange or dealt in on the Alternative
Investments Market.



9.
SALARY AND BONUS SCHEME



1.
The Executive will be paid a gross base salary of €437,956 per annum ("Basic
Salary"), payable by equal monthly instalments in arrears by direct bank credit
transfer on or before the last day of each calendar month. The Basic Salary
payment shall be inclusive of any fees to which the Executive may be entitled as
a director of the Company or any Group Company.



2.
The Basic Salary will be reviewed by the Company in January of each year and a
salary rise may be awarded in the absolute discretion of the Company. There is
no guarantee of any salary rise but the Salary will not be adjusted downwards.
Any salary increase is neither indicative nor determinative of the Executive's
right to a salary increase in any subsequent year.



3.
The Executive may be included in the relevant Aktiv Kapital AS Group’s annual
bonus program in operation from time to time. For the avoidance of any doubt,
the Company may replace, amend or discontinue any such bonus scheme or schemes
at any time. The Executive shall have no contractual rights to any bonus
payments and such payments shall be in the absolute discretion of the Company
taking into account such criteria as may be identified from time to time in its
absolute discretion but which may include such criteria as personal performance,
Company performance and overall Group




--------------------------------------------------------------------------------




performance. Without prejudice to such absolute discretion and to the specific
rules of such bonus schemes as may from time to time be operated by the Company
under the current scheme, the Executive will have the opportunity to earn a
target bonus of a gross amount of €291,971 in connection with which the
following terms will normally apply:


(a)
bonus targets are set annually (by 15 February in each calendar year);



(b)
bonus targets consist of personal targets as well as targets relating to the
Company and/or the Group and the payable amount which may be higher or lower
than the target amount (ranging from zero to 200 percent of the target bonus
amount), is dependent on company and personal performance or such other targets
or performance criteria as identified by the Company from time to time;



(c)
bonus payments are normally paid by 15 March of the following year, after the
Company has presented its annual accounts;



(d)
bonus payments, if any, are subject to any withholdings or deductions required
by law;



(e)
to qualify for payment of a Bonus, the Executive must still be employed and not
under notice of termination of employment as at the date the Bonus is paid. No
part payment of any bonus, whether calculated on a pro-rata basis or otherwise
will be paid or compensation in lieu thereof;



(f)
the Company reserves the right to amend or replace the bonus scheme from time to
time (including the percentage of Salary potentially payable) save that, once
bonus rules have been agreed in any year, the scheme for that year will not be
amended;



(g)
unpaid bonuses in force in the year shall not form part of the Executive's
normal remuneration and, therefore, will not be taken into account with respect
to calculating any payment in lieu of notice, termination pay, or redundancy or
severance pay, if any. Bonuses shall also not form part of the Executive's
remuneration for the purposes of any Company or Group benefit plan. The level of
bonus paid by the Company to the Executive, if any, in any given year shall be
neither indicative nor determinative of the Executive's right to bonus, or the
level of bonus payable, in any subsequent year.



4.
Any payments due to the Executive hereunder (including the Basic Salary and any
bonus payments) shall be made less any necessary deductions or withholdings
(including for or on account of income tax and national insurance contributions)
as may be required by law.








--------------------------------------------------------------------------------




10.
BENEFITS



1.
The Executive (and his dependents where applicable) will be eligible to
participate in all benefits provided to employees in accordance with the
Company’s policies in force from time to time, including, but not limited to,
health insurance for the Executive and his dependents as currently provided.



2.
The Executive’s entitlement to and/or participation in any benefit scheme shall
be subject to the rules of such scheme from time to time. Nothing in this
Agreement shall entitle the Executive to any payment direct from the Company.
The Executive understands and agrees that if any insurer fails or refuses to
provide him with any benefit under any insurance arrangement provided by the
Company, the Executive will have no right of action against the Company in
respect of such failure or refusal.



3.
The Company reserves the right to change the provider/s with whom its insurance
schemes are maintained and to change the rules of the scheme for the time being
in force (including, but not limited to, the basis of cover and the scale or
level of benefit) or to withdraw its insurance schemes in their entirety. Copies
of the applicable supporting insurance policies and any additional scheme rules
are available from the HR Department. If the Executive chooses not to join any
scheme he will not be entitled to any sums by way of an alternative.



11.
EXPENSES



1.
The Executive will be reimbursed with all reasonable out of pocket expenses
wholly, exclusively and necessarily incurred on the Company’s business in the
performance of his duties under this Agreement.



2.
This will include expenses of entertainment, subsistence and travelling subject
to the Company’s guidelines/allowances current from time to time and subject to
the Executive producing appropriate vouchers or other acceptable evidence in
support of expense claims.



3.
The decision of the Company as to what constitutes "wholly, exclusively and
necessarily" incurred expenses shall be conclusive.



12.
DEDUCTIONS

The Executive hereby authorises the Company to deduct from any remuneration and
monies due to him including any pay in lieu of notice, any money owed to the
Company or any Group company, including, but not limited to any overpayment of
salary or expenses or payment made to the Executive by mistake or
misrepresentation or default of the Executive or otherwise, and any debt owed by
the Executive to the Company or any Group Company.
13.
HOLIDAYS



1.
The holiday year runs from 1 January to 31 December. The Executive is entitled
to holiday of 25 Working Days in each year in addition to all bank and public
holidays.



2.
On termination of employment, he shall be entitled to pay in lieu of any accrued
but untaken holiday. For each day's holiday that has been accrued but not taken,
the Executive will be paid 1/260 of his basic salary (after statutory
deductions). However, if the Executive has taken more holiday days than he is
entitled to in the holiday year in which he leaves, the Executive agrees that
the Company will deduct from his final salary or other monies due to him on
termination a sum representing 1/260 of




--------------------------------------------------------------------------------




his annual salary for each such day (after statutory deductions. If no final
salary payment or other monies are due, the Executive agrees that he will
immediately repay the outstanding sum to the Company as a debt immediately due
and payable. If any holiday in excess of the annual entitlement is taken, the
Company reserves the right to deduct the appropriate number of days’ pay from
the Executive’s salary.


3.
The Executive’s holiday should be taken at such times as may be convenient to
the Company and the Executive must give written notice of not less than one
month of his proposed holiday dates to the CEO of PRA. The Company reserves the
right, on receipt of his notice of proposed holiday dates, to refuse to allow
him to take holiday on those dates where there is a reasonable business
justification.



4.
The Executive will not, without the prior written consent of the Company, be
allowed to take more than 10 Working Days’ holiday consecutively at any one
time.



5.
The Executive is encouraged to take his full holiday entitlement and may not
carry forward any days of unused holiday entitlement into the following holiday
year without the express permission of the Company.



6.
The Company reserves the right to require the Executive to take any unused
holiday during his notice period.



14.
INVENTIONS



1.
The Executive agrees that he has a special obligation to further the interests
of the Company and its Group Companies with respect to any invention created or
discovered by him (or in the creation or discovery of which he has participated)
in the course of the employment.



2.
The Executive must disclose immediately, and promptly give full details, to the
Company any discovery or invention or secret process or improvement in procedure
made or discovered by the Executive during his Employment in connection with or
in any way affecting or relating to the business of the Company or any Group
Company or capable of being used or adapted for use in connection with any such
company (“Inventions”), which Inventions will belong to and be the absolute
property of the Company or such other person, firm, company or organisation as
the Company may require without any payment to the Executive other than agreed
emoluments and reimbursements of out of pocket expenses.



3.
If requested by the Board (whether during or after the termination of his
employment) the Executive will at the expense of the Company:



(a)
give and supply all such information, data, drawings and assistance as may be
necessary to enable the Company to exploit any such Inventions to the best
advantage; and








--------------------------------------------------------------------------------




(b)
execute all documents and do all things as the Company may decide is necessary
or desirable for obtaining patent or other protection for the Inventions in such
parts of the world as may be specified by the Company and for vesting the same
in the Company or as it may direct; and



(c)
sign, execute or do any such instrument or thing and generally use his name for
the purpose of giving to the Company (or its nominee) all right and title to
interest in all Inventions in the Company absolutely and as sole beneficial
owner or in such other person, firm, company or organisation as the Company may
require to give it, or any Group Company, the full benefit of the provisions of
this clause; and



(d)
both during and after termination of his employment at the Company’s expense
anywhere in the world and at any time promptly do everything (including
executing documents) that may be required by the Board to defend or protect for
the benefit of the Company or any Group Company all Inventions and the right and
title of the Company or any Group Company to them.



4.
The Executive hereby irrevocably authorises the Company to appoint a person as
his attorney in his name and on his behalf to execute any documents and to do
everything necessary to effect his obligations under this clause on his behalf.



15.
OTHER INTELLECTUAL PROPERTY



1.
The entire copyright and all similar rights (including future copyright, the
right to register trade marks or service marks and the right to register designs
and design rights throughout the world in works of any description produced,
originated and conceived, written or made by the Executive alone or with others
in the course of or in connection with his employment) (“Works”) will vest in
and belong to the Company absolutely throughout the world for the full periods
of protection available in law throughout the world including all renewals and
extensions.



2.
Without prejudice to clause 14, the Executive hereby assigns to the Company by
way of future assignment the entire copyright and/or similar rights in all
Works.



3.
The Executive will (both during and after termination of his employment) at the
Company’s request and expense anywhere in the world and at any time promptly
disclose to the Company all Works and will do everything (including executing
documents) that may be required by the Board to register, assure, defend or
protect the rights of the Company in all Works.



4.
The Executive hereby irrevocably authorises the Company to appoint a person as
his attorney in his name and on his behalf to execute any documents and to do
everything necessary to effect the obligations of the Executive under this
clause on the Executive’s behalf.



5.
For the purpose of clause 14 and this clause, the Executive to the extent
permitted by law, hereby irrevocably and unconditionally waives in favour of the
Company all rights, including moral rights conferred on him in respect of any
Inventions or Works in which the copyright is vested in the Company under clause
14, this clause or otherwise.






--------------------------------------------------------------------------------




6.
If the Company shall at any time make an award or give any other form of
recognition or benefit to the Executive in respect of an Invention or Works this
shall not be deemed to be construed in any way as a waiver or diminution of the
Company's rights under this Agreement.



7.
The covenants imposed on the Executive by clauses ý14 and ý15 shall bind the
Executive both during and after his employment and shall be binding upon the
personal representatives of the Executive in the event of his death.



16.
CONFIDENTIAL INFORMATION



1.
In this Agreement, Confidential Information shall include, but is not limited
to, the Company's and the Group's trade secrets, details of suppliers and their
terms of business, details of customers and their requirements, the prices
charged to and terms of business with customers, recruiting efforts and
strategy, marketing plans and sales forecasts, financial information, results
and forecasts (save to the extent that these are included in published audited
accounts), any proposals relating to the acquisition or disposal of a company or
business or any part thereof or to any proposed expansion or contraction of
activities, details of executives and officers and of the remuneration and other
benefits paid to them, information relating to research activities, inventions,
secret possessions, designs, formulae, and product lines, financial structure
and performance and information which the Executive is aware or should
reasonably be aware of or has been told is confidential and any information that
has been given to the Company or any Group Company in confidence by customers,
suppliers or other persons. The Executive will use his best endeavours to
prevent the unauthorised copying use or disclosure of such information.



2.
Save as required by law the Executive shall not, either during the Employment
(except in the proper performance of his duties or as required by law) or at any
time (without limit) after the Termination Date:



(a)
divulge or communicate to any person, company, business entity or other
organisation any Confidential Information;



(b)
copy or reproduce in any form or by or on any media or allow others to access or
copy or reproduce any Confidential Information;



(c)
use any Confidential Information for his own purpose or for any purposes other
than those of the Company or any Group Company;



(d)
send, transmit, transfer or forward any Confidential Information to a private
email account or any unauthorised recipient;



(e)
through any failure to exercise due care and diligence, cause any unauthorised
disclosure of any trade secrets or Confidential Information relating to the
Company or any Group Company; or



(f)
so that those restrictions shall cease to apply to any information which shall
become available to the public generally otherwise than through the default of
the Executive, or which the Executive shall be required to divulge by law
(provided that the Executive shall give prior written notice to the Company of
the requirement to disclose and the information and allow the Company to
comment).




--------------------------------------------------------------------------------




3.
The undertakings and covenants in this clause shall be directly enforceable by
the Company or any Group Company enjoying the benefit thereof and the Company
may also enforce the same for the benefit of any Group Company as well as for
its own benefit.



4.
The Executive agrees that the restrictions set out above in this clause are in
addition to and shall not affect all other express and implied duties of
confidentiality owed by the Executive to the Company and shall survive the
termination or expiry (howsoever arising) of his employment with the Company.



17.
POST-TERMINATION RESTRICTIVE COVENANTS



1.
In this clause:



(a)
“Company Goods” means any product researched into, developed, manufactured,
distributed or sold by the Company with which the duties of the Executive were
concerned or for which he was responsible during the 12 months immediately
preceding the Termination Date;



(b)
“Company Services” means any services (including but not limited to technical an
product support, technical advice and customer services) supplied by the Company
with which the duties of the Executive were materially concerned or for which he
was directly or ultimately responsible during the 12 months immediately
preceding the Termination Date;



(c)
“Prospective Customer” means any person, firm, company or other organisation
whatsoever to whom the Company has offered to supply Company Goods or Company
Services or the purchase of accounts or debt, or to whom the Company has
provided details of the terms on which it would or might be willing to supply
Company Goods or Company Services or the purchase of accounts or debt, or with
whom the Company has had any negotiations or discussions regarding the possible
supply of Company Goods or Company Services or the purchase of accounts or debt
during and in respect of whom the Executive had access to Confidential
Information or with whose prospective custom the Executive has had material
dealings on behalf of the Company during 12 months immediately preceding the
Termination Date;



(d)
“Restricted Area” means Europe;



(e)
“Restricted Business” means those of the businesses of the Company and the Group
Companies at the Termination Date with which the Executive was involved to a
material extent during the period of 12 months ending on the Termination Date;



(f)
“Restricted Customer” means any firm, company or other person to whom or which,
during the period of 12 months ending on the Termination Date, the Company
supplied Company Goods or Company Services or the purchase of accounts or debt
or was in the habit of dealing with the Company or any Group Company and in
respect of whom the Executive had access to Confidential Information or with
whom the Executive had material dealings during that 12 month period; and








--------------------------------------------------------------------------------




(g)
“Restricted Employee” means any person who, at the Termination Date, either:-



(i)
was employed by the Company or any Group Company at a level at least equal to
the Executive and was a person with whom the Executive had material contact; or



(ii)
was employed by the Company or any Group Company and reported to the Executive
directly or indirectly at any time during the 12 months prior to the Termination
Date.



2.
The Executive will not:



(a)
for a period of 12 months after the Termination Date, canvass solicit or entice
away or assist in soliciting or endeavour to canvas, solicit, entice away from
the Company or any Group Company the business or custom of a Restricted Customer
with a view to providing goods or services to that Restricted Customer in
competition with any Restricted Business;



(b)
for a period of 12 months after the Termination Date, accept or facilitate the
acceptance of, or deal with the custom or business of any Restricted Customer
with a view to providing goods or services to that Restricted Customer in
competition with any Restricted Business;



(c)
for a period of 12 months after the Termination Date, solicit, induce, entice
away or offer employment to or engage or otherwise endeavour to solicit, induce
or entice away from the Company or any Group Company any Restricted Employee;



(d)
for a period of 12 months after the Termination Date, canvass, solicit or entice
away or assist in canvassing, soliciting or enticing away the custom or business
of any Prospective Customer with a view to providing goods or services to that
Prospective Customer in competition with any Restricted Business;



(e)
for a period of 12 months after the Termination Date, accept or facilitate the
acceptance of, or deal with, in competition with the Company or any Group
Company the custom or business of any Prospective Customer with a view of
providing goods or services to that Prospective Customer in competition with any
Restricted Business;



(f)
for a period of 6 months after the Termination Date, in competition with the
business of the Company or any Group Company within the Restricted Area
establish, carry on, be employed concerned, interested in or engaged in or
perform services the same as or competitive or about to be competitive with the
Restricted Business.








--------------------------------------------------------------------------------




3.
Nothing in this clause shall prohibit the Executive seeking or procuring
customers or doing business not related to the Restricted Business.



4.
For any period the Executive is placed on garden leave in accordance with clause
21 below, such period shall reduce the period of restrictions identified in
clause 17.2 above.



5.
The obligations imposed on the Executive by this clause extend to him acting not
only on his own account but also on behalf of any other firm, company or other
person whether as principal, shareholder, director, Executive, agent,
consultant, partner or in any other capacity whatsoever and shall apply whether
the Executive acts directly or indirectly. For the avoidance of doubt the
obligations imposed on the Executive by this clause shall not apply in respect
of any activities as the Board may agree in writing with the Executive.



6.
The Executive understands and acknowledges that due to his position in the
Company and any Group Company he will have access to Confidential Information
vital to the continued success of the Company and any Group Company, together
with influence over and connection with the Company’s and/or any Group Company’s
customers, prospective customers and executives. He therefore agrees that the
provisions of this clause are reasonable in their application to him and
necessary, but not more than sufficient, to protect the legitimate interests of
the Company and any Group Company.



7.
The undertakings contained in this clause shall be directly enforceable by the
Company or any Group Company enjoying the benefit thereof and the Company may
also enforce the same for the benefit of any Group Company as well as for its
own benefit.



8.
Each of the covenants and obligations on the Executive’s part contained in each
part of this clause shall be deemed to be separate and severable and enforceable
by the Company accordingly. In the event that any of the restrictions shall be
held void but would be valid if part of the wording thereof was deleted, such
restriction shall apply with such deletion as may be necessary to make it valid
and effective. If any restriction is found to be unenforceable for any reason,
this will not affect the validity or enforceability of any other covenants.



9.
Where this clause refers to the Group Company the said clauses will with respect
to each Group Company constitute a separate and distinct covenant and the
invalidity or unenforceability of any such covenant shall not affect the
validity or enforceability of the remaining covenants in favour of the Company
or any Group Company provided always that this clause shall only apply to those
Group Companies to whom the Executive has given his services, or with whom he
was concerned, in the 12 months immediately preceding the Termination Date.








--------------------------------------------------------------------------------




10.
If the Executive applies for or is otherwise offered employment or an
engagement, appointment or consultancy at any time during his employment with
the Company or at any time prior to the expiry of the obligations contained in
clause 17.2 of this Agreement, the Executive will provide a copy of this clause
17 to the person or entity that he has applied to or has made such offer.



11.
The Executive agrees that the Company's remedies at law for breach or threat of
breach by the Executive of the provisions of this clause 17 or clause 16 may be
inadequate, and that the Company shall be entitled to an injunction or
injunctions to prevent breaches of such provisions and to enforce specifically
such provisions, in addition to any other remedy to which the Company may be
entitled at law or in equity.



12.
The Executive shall not, at any time after the Termination Date, either on his
own behalf or on behalf of any other person, firm or company directly or
indirectly falsely represent himself as being in any way connected with or
interested in the business of the Company or use any name which is identical or
similar to or likely to be confused with the name of the Company or any product
or service produced or provided by the Company.



13.
Both during his employment and from the Termination Date, the Executive will not
at any time thereafter make any disparaging, untrue or misleading oral or
written statement concerning the business and affairs of the Company and the
Group or their respective current or former directors, officers, executives,
consultants or shareholders.



14.
As a compensation for the restrictions set out in this clause, the Executive
shall receive a gross amount of 100% of the Basic Salary at the Termination, for
the period of non compete, which will be paid in 12 monthly instalments.
Regardless of the provision included in 17.11 in case the Executive breaches any
of the obligations in this clause the payments to the Executive will cease and
the Executive will be obliged to return every amount received as compensation
for the non competition covenant.

18.
TERMINATION OF CONTRACT

1.
In the event the Executive's employment is terminated on notice by either party
in accordance with clause 6 above, the Company may, in its absolute discretion,
make a payment in lieu of all or part of the outstanding notice period,
calculated by reference to the Executive's Basic Salary only.

2.
Subject to compliance with local law, the Executive's employment may be
terminated by the Company at any time without notice, payment in lieu of notice
or compensation in lieu thereof for cause which shall include (without
limitation) if he:

(a)
fails to perform his duties to a standard satisfactory to the Board, after
having received a written warning from the Company relating to the same;

(b)
commits an act of gross misconduct or any serious breach or repeated or
continued (after warning) material breach of his obligations under this
Agreement;

(c)
materially fails to follow a lawful and reasonable direction;

(d)
he is guilty of conduct set out in the Company’s dismissal and disciplinary
procedures which warrants dismissal without notice or is guilty of conduct which
in the reasonable opinion of the Board brings, or which could bring, the Company
or any Group Company into disrepute




--------------------------------------------------------------------------------




(or bring himself into disrepute in circumstances which have or could have a
material adverse effect on the Company or any Group Company);
(e)
commits an act of fraud or dishonesty;

(f)
commits any act of negligence, neglect of duty which is serious or mismanages
the business of the Company or any Group Company;

(g)
is declared bankrupt or otherwise enters into any arrangement with his creditors
or has an interim order made against him under the applicable regulations or has
compounded with or makes any arrangement with his creditors generally;

(h)
is prevented by applicable law or regulation from performing any part of his
duties;

(i)
is convicted of any criminal offence, and in the case of a motoring offence,
this results in imprisonment;

(j)
becomes of unsound mind or a patient within any statute relating to mental
health; or

(k)
refuses (without reasonable cause) to accept the novation by the Company of this
Agreement, or an offer of employment on terms no less favourable to him that the
terms of this Agreement, by a company which, as a result of re-organisation,
amalgamation or reconstruction of the Company, acquires or agrees to acquire not
less than 90 percent of the issued equity of share capital of the Company.

3.
In case the termination is declared unfair (despido improcedente) by definitive
judgement or unilaterally by the Company, the Executive shall be entitled to
gross severance pay equal to 12 months Basic Salary at the time of termination.

4.
The above severance compensation will include and absorb any severance
compensation that the Executive shall be entitled under the relevant regulations
in force from time to time.

5.
For the avoidance of any doubt the Executive is not entitled to severance pay if
he terminates the employment, or if he is terminated without notice due to a
material breach of contract. Nor is the Executive entitled to severance pay if
his Employment ends due to the Executive’s reaching of the retirement age.

19.
SUSPENSION

1.
The Company may suspend the Executive in order to investigate any allegation of
misconduct against the Executive.

2.
Throughout any such period of suspension or exclusion, the Executive shall
continue to receive his normal salary and other contractual benefits to which he
is entitled under this Agreement.






--------------------------------------------------------------------------------




20.
RETURN OF COMPANY PROPERTY

Upon the termination of the Executive’s employment for whatever reason, and at
any time at the request of the Company, the Executive shall immediately return
to the Company all property that belongs to the Company or any Group Companies
including:-
(a)
any computer, printer or other such equipment, and all computer discs and other
software. If the Executive has a password for any computer, the detail of the
password;

(b)
all documents in whatever form, including any copies or summaries of the same
and including the Executive’s working notes;

(c)
all other property belonging or relating to any of the Group Companies including
but not limited to all copies of Confidential Information whether or not
lawfully made or obtained (and the Executive shall delete Confidential
Information from any document comprising a re-usable medium).

21.
GARDEN LEAVE

1.
Due to the specific position of the Manager and his access to relevant and
sensible information, the Parties agree that, if either party gives notice to
terminate the Employment the Company will be entitled to require the Executive
to comply with any or all of the provisions below for all or part of the period
of notice (the “Garden Leave Period”).

2.
The Executive will not, without prior written consent of the Board, be employed
or otherwise provide services to any third party, whether or not of a business
nature during the Garden Leave Period. Further, the Executive will not, unless
requested by the Company:-

(a)
enter or attend the premises of the Company or any other Group Company; or

(b)
contact or have any communication with any customer or client of the Company or
any other Group Company in relation to the business of the Company or any other
Group Company; or

(c)
contact or have any communication with any Executive, officer, director, agent
or consultant of the Company or any other Group Company in relation to the
business of the Company or any other Group Company; or

(d)
remain or become involved in any aspect of the business of the Company or any
other Group Company except as required by such companies.

3.
The Company may, if it considers necessary, in its absolute discretion:

(a)
assign the Executive to other duties;

(b)
request that the Executive be available by telephone during normal business
hours; and






--------------------------------------------------------------------------------




(c)
instruct the Executive not to access or procure others to access the Company or
Group database or Computer Systems.

4.
The Company may require the Executive:-

(a)
to comply with the provisions of clause 20; and

(b)
to immediately resign from any directorship which he holds in the Company, any
other Group Company or any other company where such directorship is held as a
consequence or requirement of the Employment, unless he is required to perform
duties to which any such directorship relates, in which case he may retain such
directorships while those duties are ongoing. The Executive hereby irrevocably
appoints the Company to be his attorney to execute any instrument and do
anything in his name and on his behalf to effect his resignation if he fails to
do so in accordance with this clause.

5.
During the Garden Leave Period, the Executive will be entitled to receive his
salary and all contractual benefits in accordance with the terms of this
Agreement. Any unused holiday accrued at the commencement of the Garden Leave
Period and any holiday accrued during any such period will be deemed to be taken
by the Executive during the Garden Leave Period.

6.
At the end of the Garden Leave Period, the Company may, at its sole and absolute
discretion, pay the Executive salary alone in lieu of the balance of any period
of notice given by the Company or the Executive (less any deductions the Company
is required by law to make).

7.
All the duties of the Employment (whether express or implied), including without
limitation the Executive’s duties of fidelity, good faith and exclusive service,
shall continue throughout the Garden Leave Period save as expressly varied by
this clause. The Executive will continue to be employed by the Company and must
not be employed or provide services to a third party.

22.
DIRECTORSHIPS

1.
The Executive agrees that upon the termination of his employment for whatever
reason he will resign all Company directorships in the Company or any Group
company and will sign all necessary forms for such purpose.

2.
If the Executive does not resign as an officer of the Company or any Group
Company, having been requested to do so in accordance with this clause the
Company will be appointed as his attorney to effect his resignation. By entering
into this Agreement, the Executive irrevocably appoints the Company as his
attorney to act on his behalf to execute any document or do anything in his name
necessary to effect his resignation in accordance with this clause. If there is
any doubt as to whether such a document (or other thing) has been carried out
within the authority conferred by this clause, a certificate in writing (signed
by any director or other secretary of the Company) will be sufficient to prove
that the act or thing falls within that authority.






--------------------------------------------------------------------------------




3.
The termination of any directorship or other office held by the Executive will
not terminate the Executive’s employment or amount to a breach of terms of this
agreement by the Company.

4.
During the Employment the Executive will not do anything which could cause him
to be disqualified from continuing to act as a director of any Group Company.
The Executive must not resign his office as a director of any Group Company
without the Agreement of the Company.

23.
DATA PROTECTION

1.
The Company or its Group Companies will hold, subject to mandatory local law,
personal information about the Executive that will include details such as his
name, address, age, bank details and emergency contact details. The Company or
its Group Companies may also hold sensitive personal information (i.e. sensitive
personal data as defined in the applicable regulations) about the Executive, for
example, health and sickness information.

2.
Personal information may, subject to mandatory local law, be obtained from
various sources including the Executive’s application form, references, medical
assessments, appraisals, other performance assessments, appropriate personnel
within the Company, customers, suppliers and other third parties.

3.
The Company will, subject to mandatory local law, process the Executive’s
personal information, including any sensitive personal information, for purposes
connected with his employment, including, but not limited to, for example,
salary and payroll, pension/life assurance, holiday entitlement, health and
sickness records and assessments, disciplinary purposes, performance and
references and the Company may disclose the Executive's personal data to third
parties for these purposes.

4.
Given the international nature of the Group’s activities, a Group company may
need to transfer personal data to another Group company, to governmental,
regulatory or judicial authorities, auditors, legal advisors and agents as well
as sub-contractors such as third party payroll, benefit or personnel
administrators who may be located in countries outside the EEA (European
Economic Area) including in the US whose data protection laws may not be
equivalent to those in the EEA. Where there is such a transfer the Group company
maintains appropriate measures to safeguard such personal data. The Executive
has a right to access personal data that the Group holds about him.

5.
By signing this Agreement the Executive will explicitly consent to the
processing of his personal information as described.

6.
The Executive agrees to comply with all legal requirements in relation to such
data and to abide by the Company’s and any applicable Group company data
protection policy issued from time to time.

24.
EXECUTIVE’S REPRESENTATIONS AND UNDERTAKINGS

1.
The Executive represents and warrants that:






--------------------------------------------------------------------------------




(a)
he is permitted to live and work in Spain and if these circumstances change he
will immediately inform the Company thereof;

(b)
he is not a party to any restrictions agreement, contract (whether of employment
or otherwise), court order or understanding or subject to any prohibition or
restraint imposed by any regulatory body which would in any way restrict or
prohibit him from undertaking or performing any of the duties of his employment
in accordance with this Agreement;

(c)
there are no matters or circumstances which, if known to the Company at the date
of this Agreement, would mean that the Company would withdraw the offer of
employment or would entitle the Company to terminate the Executive’s employment
and there are no circumstances in existence which are likely to give rise to an
insolvent act occurring in relation to the Executive during the employment;

(d)
as far as the Executive is aware, there is not threatened or pending, any
action, suit or proceeding, investigation or inquiry before or by any court or
other governmental or self-regulatory authority to which the Executive is a
party or which concerns the Executive and the Executive is not aware of any
circumstances which are likely to give rise to any such action, suit,
proceeding, investigation or inquiry. The Executive agrees that he will report
to the Company promptly in writing any pending or threatened regulatory or legal
actions or, litigation or investigations involving the Executive, the Company or
the Group or the reputation of the Executive or the Executive’s ability to
continue to fulfil his responsibilities with respect to the Company or the Group
and such actions will be reported no later than five calendar days following the
date on which the Executive becomes aware of the action and determines that it
may have such effect;

(e)
has not used or disclosed, and will not use or disclose, any confidential or
proprietary information of any prior employer, partnership or business (save for
information obtained during his time as a member of the Company) in connection
with his duties for the Company and Group;

(f)
all information supplied by the Executive to the Company as to his background,
employment history, work experience and academic record are correct, accurate
and not misleading, with no material omissions; and

(g)
he has completed any background check or consent form as requested and the
information provided in such background check or consent form is true, accurate
and not misleading and that there are no material omissions.

2.
If at any time the representations and warranties set out above are not
fulfilled, the Executive's employment may be terminated without notice, payment
in lieu of notice or any other compensation thereof.

3.
The Executive undertakes not to disclose or communicate any terms of this
Agreement to any other Executive of the Company or to any third party (other
than for the purpose of obtaining professional advice).






--------------------------------------------------------------------------------




25.
MONITORING

In signing this Agreement, the Executive expressly agrees to the Company, in
compliance with the restrictions of local law, monitoring his performance at
work, his conformity with Company rules, standard of conduct and policies in
force from time to time and to ensure he is not using the Company’s facilities
for any unlawful purposes. Subject to compliance with local laws, such
monitoring may take the form of interception of communications, for example
opening and reviewing post addressed to or sent by him (including faxes and
correspondence marked private and confidential but addressed to him at his place
of work) on a daily basis. The Executive’s use of Company facilities such as
e-mail, the internet, photocopying and telephones may also be monitored and/or
recorded, where applicable, in accordance with lawful business practice from
time to time. Disciplinary action, up to and including summary dismissal, may be
taken where there has been inappropriate use of the Company’s facilities.
26.
COLLECTIVE AGREEMENTS

As the Executive holds a managerial position in the Company his employment
relationship will not be bound by any Collective Agreements that may be
applicable to the Company from time to time.
27.
GOVERNING LAW

This Agreement shall be governed by and construed by the laws of Spain and each
of the parties hereto shall submit to the jurisdiction of the Courts of Spain.
28.
NOTICES

1.
Any notices to be given under this Agreement shall be in writing. Notice to the
Executive shall be sufficiently served by being delivered personally to him or
by being sent by registered post addressed to him at his usual or last known
address.

2.
Notice to the Company shall be sufficiently served by being delivered to the
Company Secretary or by being sent by registered post to the registered office
of the Company. Any notice so posted shall be deemed served upon the third day
following that on which it was posted.

29.
WHOLE AGREEMENT

1.
This Agreement supersedes and replaces any previous written or oral agreement
between the parties with respect to the Executive’s employment including, but
not limited to, the employment agreement dated 8 September 2011 which is
replaced in its entirety. It contains the whole agreement between the parties
relating to the Employment at the date the Agreement was entered into (except
for those terms implied by law which cannot be excluded by the agreement of the
parties). The Executive acknowledges that he has not been induced to enter into
this Agreement by nor is he relying on any understanding, representation,
warranty, promise, or undertaking (whether innocently or negligently made) not
expressly incorporated into it in entering into this Agreement. The Executive
agrees and acknowledges that his only rights and remedies in relation to any
representation, warranty or undertaking made or given in connection with this
Agreement (unless such representation, warranty or undertaking was made
fraudulently) will be for breach of the terms of the Agreement, to the exclusion
of all other rights and remedies (including those in tort or arising under
statute).






--------------------------------------------------------------------------------




2.
Neither party’s rights or powers under this Agreement will be affected if:-

(a)
one party delays in enforcing any provision of this Agreement; or

(b)
one party grants time to the other party.

3.
If either party agrees to waive his rights under a provision of this Agreement,
that waiver will only be effective if it is in writing and is signed by him. A
party’s agreement to waive any breach of any term or condition of this Agreement
will not be regarded as a waiver of any subsequent breach of the same term or
condition or a different term or condition.

30.
MISCELLANEOUS

1.
This Agreement may only be modified by the written agreement of the parties.

2.
References in this Agreement to rules, regulations, policies, handbooks or other
similar documents which supplement it, are referred to in it or describe any
pensions or other benefits arrangement are references to the versions or forms
of the relevant documents as amended or updated from time to time.

31.
ASSIGNMENT

The Company or any other Group company as applicable from time to time may
transfer or assign its rights under this Agreement to its successors in title.
The Executive may not assign his rights and obligations under this Agreement.






IN WITNESS WHEREOF, this Agreement is executed as a DEED and is delivered on the
date of this Agreement by:


Executed as a deed by AKTIV KAPITAL AS
acting by Harald Thorstein,
a Director,                     /s/ Harald Thorstein        Director
in the presence of:    
Witness signature:                /s/ Bart Veldhuzer    
Witness name:                 Bart Veldhuzer        
Witness occupation:                Consultant        
Witness address:                Rosemary Cottage    
TN14bjN, IDE Hill, UK    
                                    





--------------------------------------------------------------------------------






Executed as a deed by     
GEIR OLSEN                /s/ Geir Olsen        
in the presence of:    
Witness signature:                /s/Martin Sjolund        
Witness name:                 Martin Sjolund        
Witness occupation:                Strategy Director        
Witness address:                3 Eddiscombe Rd        
SWG 4TZ, London, UK    
                                    





























